Citation Nr: 0024988	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-00 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to April 20, 1998, for 
assignment of a 40 percent evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  

This matter arises from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted a 40 percent evaluation for 
the veteran's service-connected bilateral hearing loss, and 
which became effective from April 20, 1998.  The veteran 
filed a timely appeal, contending in substance, that he 
should be entitled to an effective date prior to April 20, 
1998, for assignment of the 40 percent evaluation.  The case 
has been referred to the Board of Veterans' Appeals (Board) 
for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The report of the veteran's service separation 
examination dated in January 1946, and received by the RO in 
January 1946, shows that hearing in the right ear on 
whispered voice test was 13/15, and in the left ear was 4/15.  
The veteran was found to have sustained a 12 percent decibel 
loss in the right ear, and a 24.2 percent decibel loss in the 
left ear.  On the basis of that medical evidence, service 
connection for a bilateral hearing disorder was granted by a 
March 1946 rating decision, and an initial noncompensable 
evaluation was assigned, effective from January 23, 1946.  

3.  On April 20, 1998, a claim for an increased rating for 
bilateral hearing loss was received from the veteran.  

4.  A July 1998 rating examination showed that the veteran's 
average hearing loss in his right ear was 69 decibels, and in 
the left ear was 81 decibels, with speech recognition scores 
of 64 and 56 percent in the right and left ears, 
respectively.  Pursuant to the results of the July 1998 
rating examination, a 40 percent evaluation for bilateral 
hearing loss was assigned, effective from April 20, 1998, by 
a July 1998 rating decision.  

5.  Prior to April 20, 1998, no evidence other than the 
veteran's service medical records was available, and that 
evidence did not show the veteran's hearing loss disability 
to warrant assignment of a compensable evaluation.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 20, 1998, 
for assignment of a 40 percent evaluation for the veteran's 
bilateral hearing loss, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
effective date prior to April 20, 1998, for his bilateral 
hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that this claim is plausible and capable of substantiation.  
The Board also finds that all relevant facts with regard to 
the claim have been properly developed, and that no further 
assistance to the veteran is required in order to comply with 
the VA's duty to assist him in the development of facts 
pertinent to the claim under 38 U.S.C.A. § 5107(a).  

The statutory provisions for the determination of the 
effective date of an increase in disability compensation are 
set forth in 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400(o) (1999).  Generally, the effective date for an 
increased rating is the date of receipt of the claim or the 
date on which entitlement arose, whichever is later.  When 
entitlement arises before a claim has been received, the 
effective date will be that date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date will be the date of receipt of 
the claim.  See 38 C.F.R. § 3.400(o); Harper v. Brown, 10 
Vet. App. 126, 126-27 (1997).  In addition, 38 C.F.R. 
§ 3.400(o)(2) (1999) applies in cases in which the increase 
preceded the claim.  

The VA General Counsel has reiterated that, as explained by 
the United States Court of Appeals for Veterans Claims in 
Harper, the effective date of an increased rating would be 
the date of the claim only if the claim is not received 
within the year following the increase in disability.  The 
opinion further explained that when a veteran submits a claim 
alleging an increase in disability within one year prior to 
VA's receipt of the claim, and medical evidence substantiates 
the increase in disability, the effective date of an award of 
increased disability must be determined based upon facts of 
the particular case.  It was noted that the record as a whole 
must be analyzed for this purpose.  See VAOPGPREC 12-98.  

In the present case, service connection for bilateral hearing 
loss was granted by a March 1946 rating decision, and a 
noncompensable evaluation was assigned, effective from 
January 23, 1946.  That decision was based on the veteran's 
service medical records showing that pursuant to whisper 
hearing test, he had 13/15 hearing in the right ear, and 4/15 
hearing in the left ear.  An audiogram conducted in 
connection with the service separation examination showed 12 
percent decibel hearing loss in the right ear, and 24.2 
percent decibel hearing loss in the left ear.  

On April 20, 1998, a claim for an increased rating was 
received from the veteran, in which he contended that his 
hearing loss had increased in severity.  He underwent a VA 
rating examination in July 1998, and was found to have an 
average hearing loss of 69 decibels in the right ear, and 81 
decibels in the left ear.  Speech recognition scores were 64 
and 56 percent in the right and left ears, respectively.  
Based on this evidence, by a July 1998 rating decision, the 
veteran was assigned an increased 40 percent evaluation, 
effective from April 20, 1998, the date upon which his claim 
for an increased rating was received.  No medical evidence of 
any sort, from the time of the veteran's discharge from 
service to July 1998, was received, and the veteran did not 
indicate that he had undergone any hearing examinations prior 
to July 1998.  

The veteran presently does not dispute the assigned 40 
percent evaluation, but appears to contend that he should be 
assigned an effective date prior to April 20, 1998, for his 
40 percent evaluation.  According to the veteran, the initial 
March 1946 rating decision was rendered without the benefit 
of a review of his service medical records, and that his 
subsequent request to have his claim reviewed or to learn of 
the status of his appeal were ignored by the VA.  The veteran 
also asserts that he was erroneously informed that his 
service medical records had been destroyed or otherwise lost, 
and that he was therefore unable to be service connected for 
hearing loss.  

The record shows that the veteran's service medical records 
were received by the RO in January 1946, shortly after his 
discharge from service.  The rating decision, dated in March 
1946, and by which service connection for bilateral hearing 
loss was granted, contains the veteran's hearing test results 
(13/15 right ear; 4/15 left ear) as reflected in the report 
of his service separation examination.  The attached 
documentation makes no reference to any lost or missing 
service medical records.  In addition, a letter dated in 
March 1946 informed the veteran that service connection for 
"an ear condition" had been granted, but that the 
disability was not considered to be of such severity as to 
warrant assignment of a compensable evaluation.  The veteran 
submitted statements in which he indicated that shortly after 
his discharge from service, he was unable to obtain the type 
of employment for which he was otherwise qualified because of 
his service-connected hearing loss.  He stated that he was 
forced to accept employment of lesser status as a result of 
his hearing problems.  

A letter from the veteran dated in August 1947 shows that he 
had apparently made inquiries regarding his claim, but with 
negative results.  At that time, he requested reconsideration 
of his claim, because, he asserted, he was missing time from 
work, and his bilateral hearing disability was causing him 
great difficulty.  A reply letter from the RO to the veteran, 
also dated in August 1947 indicates that there was no record 
that the veteran had made any inquiries regarding his hearing 
disability, and it was noted that he had been informed of the 
RO's rating decision, and that it had been determined that 
the severity of his disability did not warrant assignment of 
a compensable evaluation.  The letter also reflects that the 
veteran was provided with the necessary forms of the period 
to be completed by his treating physician in order to show 
that his hearing loss was more severe than shown in the 
service medical records.  

The record fails to show that the veteran responded to the 
RO's August 1947 letter, and no additional evidence was 
received.  By an October 1948 rating decision, the March 1946 
rating decision was confirmed.  The veteran was informed of 
the RO's determination by a letter of October 1948, and he 
was advised of his right to submit additional evidence and to 
appeal the RO's decision.  Additional copies of the veteran's 
service medical records were produced in May 1996.  No 
further documentation or evidence was received until the 
veteran's claim for an increased rating was received on April 
20, 1998.  

The Board has carefully considered the veteran's argument 
that an effective date prior to April 20, 1998, is warranted 
for assignment of a 40 percent evaluation for his bilateral 
hearing loss.  A review of the medical records and the 
evidence contained in the claims file does not support his 
contentions, however.  As noted, the veteran has partly based 
his contentions on the assertion that the initial 
noncompensable evaluation was assigned without the benefit of 
his service medical records.  The March 1948 rating decision 
contains hearing test results as indicated on the report of 
the service separation examination, and none of the records 
or supporting documentation contain any suggestion that the 
veteran's service medical records were unavailable.  

The veteran's claim for an increased rating was denied by an 
October 1948 rating decision, and after being informed of his 
appellate rights, he failed to perfect an appeal.  No further 
evidence was received prior to the July 1998 rating 
examination.  At the time the March 1946 and October 1948 
rating decisions were rendered, the available medical 
evidence did not show that the veteran was entitled to a 
compensable evaluation under the rating criteria then extant.  
The Board finds, therefore, that there is no basis for 
assignment of an effective date prior to April 20, 1998, for 
the veteran's 40 percent evaluation for his bilateral hearing 
loss.  See generally 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Further, in light of the foregoing, the Board finds that it 
need not consider the merits of whether the veteran's service 
medical records showed that his hearing loss was more severe 
than reflected by the initially assigned noncompensable 
evaluation.  Following the March 1946 and October 1948 rating 
decisions, no medical evidence was received from or submitted 
by the veteran until his claim for an increased rating was 
received on April 20, 1998.  This evidence, consisting solely 
of the July 1998 rating examination results, formed the basis 
for the July 1998 rating decision by which an increased 40 
percent evaluation was assigned.  Therefore, the Board must 
reject the veteran's contention that the proper effective 
date for the assignment of his 40 percent evaluation should 
be prior to April 20, 1998.  This is because, even assuming 
that his service medical records might have shown him to have 
hearing loss of a greater degree of severity than reflected 
by the noncompensable rating, final rating decisions based 
upon the evidence contained in the service medical records 
were rendered.  

Therefore, based on the evidence presented, the Board finds 
that the date of receipt of the veteran's claim for an 
increased rating for bilateral hearing loss, April 20, 1998, 
is the proper effective date for assignment of a 40 percent 
evaluation for that disability.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  Accordingly, the veteran's claim for an 
earlier effective date must be denied.  



ORDER

An effective date prior to April 20, 1998, for assignment of 
a 40 percent evaluation for bilateral hearing loss, is 
denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

